April 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      IN THE INTEREST OF A.N.R., D.A.R, W.J.R AND M.L.R, Children

NO. 14-12-00915-CV

                     ________________________________

       This cause, an appeal in favor of appellee, April Mechelle Stephenson,
signed, May 21, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, James Lee Roesch.
      We further order this decision certified below for observance.